Citation Nr: 0722140	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-19 331	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability.  

2. Entitlement to service connection for bilateral varicose 
veins to include as due to service-connected diabetes 
mellitus. 

3. Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.  

4. Entitlement to a rating higher than 20 percent for 
disability of the lumber spine with degenerative changes.  

5. Entitlement to a rating higher than 10 percent for 
residuals of a stress fracture of the right fibula.  

6. Entitlement to a compensable rating for residuals of 
excisions of angiolipomas and lipomas.  

7. Entitlement to an initial compensable rating for erectile 
dysfunction.  

8. Entitlement to a total disability rating for compensation 
based on individual unemployability.  
ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1968 to March 1970 and from November 1981 to August 
1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in July 2002 and in June 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1. A left shoulder disability to include arthritis and a tear 
of the subcapularis was not affirmatively shown to have been 
present during service; arthritis was not manifest to a 
compensable degree within one year of separation from 
service; the current left shoulder disability to include 
arthritis and a tear of the subcapularis, diagnosed after 
service, is unrelated to disease, injury, or event of service 
origin. 

2. Bilateral varicose veins were not affirmatively shown to 
have been present during service; current bilateral varicose 
veins, diagnosed after service, are unrelated to disease, 
injury, or event of service origin, and bilateral varicose 
veins are not caused or made worse by service-connected 
diabetes mellitus.

3. Diabetes mellitus does not require regulation of the 
veteran's activities. 



4. For the disability of the lumber spine with degenerative 
changes neither severe limitation of motion, severe 
lumbosacral strain, severe intervertebral disc syndrome, 
forward flexion of 30 degrees or less, objective neurological 
deficits, nor incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months is demonstrated.. 

5. The residuals of a stress fracture of the right fibula are 
currently asymptomatic.  

6. The scars from excisions of angiolipomas and lipomas are 
not ulcerated, adherent, disfiguring, or painful, and do not 
cause limitation of function or involve 5 to 20 percent of 
the exposed area affected.  

7. Erectile dysfunction does not result in a penile 
deformity.  

8. The combined rating of the service-connected disabilities 
is 90 percent, but the veteran is working full time in a 
substantially gainful occupation.


CONCLUSIONS OF LAW


1. A left shoulder disability to include arthritis and a tear 
of the subcapularis was not incurred in or aggravated by 
service; service connection for arthritis may not be presumed 
based on the one-year presumption for a chronic disease.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006). 

2. Bilateral varicose veins were not incurred in or 
aggravated by service and bilateral varicose veins are not 
proximately due or the result of service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, § 3.310 (2006).  

3. The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).  

4. The criteria for a rating higher than 20 percent for 
disability of the lumbar spine with degenerative changes have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, Diagnostic Codes 5293 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective 
September 23, 2002); Diagnostic Codes 5003, 5292, 5295 (prior 
to September 26, 2003); and Diagnostic Codes 5237 and 5242 
(effective September 26, 2003).

5. The criteria for a rating higher than 10 percent for 
residuals of a stress fracture of the right fibula have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2006).  

6. The criteria for a compensable rating for residuals from 
excisions of angiolipomas and lipomas have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001 and 2006).  

7. The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2006).  

8. The criteria for a total disability rating for 
compensation based upon individual unemployability have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for service connection for a left shoulder 
disability and bilateral varicose veins, the RO provided pre-
adjudication VCAA notice by letters, dated in August 2004 and 
March 2005, respectively, and post-adjudication notice by 
letter, dated in March 2006.  On the claims for increase for 
a disability of the lumbar spine, residuals of a stress 
fracture, and residuals of angiolipomas and lipomas, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
March 2001, and post-adjudication notice by letter, dated in 
March 2006.  On the claim for a total rating, the RO provided 
pre-adjudication VCAA notice by letter, dated in August 2004, 
and post-adjudication notice by letter, dated in March 2006. 

The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

On the claims for increase, the veteran was notified that the 
evidence needed to substantiate the claims was evidence of an 
increase in severity.  On the claim for a total rating, the 
veteran was notified that the evidence to substantiate the 
claim was evidence of the inability to secure or follow 
substantially gainful employment. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claims, that is, the date of receipt of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the degree of disability assignable and 
the provision for the effective date were provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claims are denied, no disability rating 
or effective date can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).

With regard to the claims for increase diabetes mellitus and 
erectile dysfunction, the RO provided content-complying, pre-
adjudication VCAA notice by letters, dated in March 2001 and 
in August 2004, respectively, on the underlying claims of 
service connection. Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled. Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice. Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for initial higher ratings for 
diabetes mellitus and erectile dysfunction.  
Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records, and private medical records.  The 
veteran has been afforded six VA examinations and the RO has 
obtained nexus opinions.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran is required to comply 
with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 
Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Left Shoulder 

The service medical records contain no complaint, finding, or 
history of a left shoulder abnormality.  

After service, VA records, dated in December 2003, show that 
the veteran complained of left shoulder pain of two weeks' 
duration, and the initial assessment was bursitis.  In 
November 2004, on continuing complaints of left shoulder 
pain, and after a review of X-rays, an MRI, and a bone scan, 
the impression was degenerative changes or arthritis.  In 
October 2005, the veteran had left shoulder arthroscopy for a 
tear of the left subcapularis. 

Analysis 

On the basis of the service medical records, a left shoulder 
disability to include arthritis and a tear of he subcapularis 
was not affirmatively shown during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §3.303(a).  After service, arthritis 
of the left shoulder was first documented in 2004, well 
beyond the one-year presumptive period after separation from 
service in 1991 for manifestation of arthritis as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  And the tear of the subcapularis was first documented 
in 2005. 

Also there is no favorable medical evidence that relates left 
shoulder arthritis or the tear of the subcapularis, first 
documented after service, to service. 

As for the veteran's statements, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements that associate the current left shoulder 
disability to service does not constitute favorable medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim of service connection for a 
left shoulder disability to include arthritis and a tear of 
the subcapularis and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 



Bilateral Varicose Veins 

The service medical records contain no complaint, finding, or 
history of bilateral varicose veins.  

After service, VA records, dated in July 1999, document 
venous insufficiency in the lower extremities. 

In a rating decision, dated in July 2002, the RO granted 
service connection for diabetes mellitus. 

On VA examination April 2005, the veteran complained that his 
varicose veins were due to his service-connected diabetes.  
The examiner stated that the varicose veins were in no way 
related to his diabetes. 

Analysis 

On the basis of the service medical records, bilateral 
varicose veins were not affirmatively shown during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  After 
service, bilateral venous insufficiency was first documented 
in 1999, eight years after service. 

As for service connection based on the diagnosis of bilateral 
varicose veins after service under 38 C.F.R. § 3.303(d), 
where as here, the determinative issue involves a question of 
a medical diagnosis or medical causation, competent medical 
evidence is required to substantiate the claim. 

As there is no favorable medical evidence that relates the 
current bilateral varicose veins to an established injury, 
disease, or event in service, there is no factual basis to 
support the claim under 38 C.F.R. § 3.303(d). 



As for secondary service connection, that is, that the 
service-connected diabetes mellitus caused or aggravated 
bilateral varicose veins, the medical evidence consists of 
one VA's physician's opinion, who expressed the opinion that 
varicose veins were in no way related to the veteran's 
diabetes mellitus.  There is no contravening medical evidence 
and no favorable medical evidence of aggravation under 
38 C.F.R. § 3.310.

As for the veteran's own assertion, as a lay person, the 
veteran is not competent to offer an opinion on a question 
involving a medical diagnosis or causation as presented in 
this case.   Espiritu v. Derwinski, 2 Vet. App. 495 (1992).

As the Board may consider only independent medical evidence 
to support its finding, and for the reasons expressed, the 
preponderance of the evidence is against the claim of service 
connection for bilateral varicose veins, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Claims for Increase 
General Rating Principles

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Diabetes Mellitus

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is currently rated 20 percent disabling 
under Diagnostic Code 7913.  The criteria for the next higher 
rating under DC 7913, 40 percent, are insulin dependence, 
restricted diet, and regulation of activities. 

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, the 
RO has already rated separately the complications of diabetes 
mellitus, namely, diabetic neuropathy of each upper and lower 
extremity, tinea pedis, and erectile dysfunction.  Of those, 
only the claim for increase for erectile dysfunction is 
currently before the Board. 

On VA examinations in May 2002 and September 2003 and in VA 
records, dated in August 2006, it was noted that the veteran 
was on oral medication for diabetes.  

As the veteran does not require the regulation of his 
activities, the criteria for the next higher rating, 40 
percent, have not been met at any time during the appeal 
period. 

Lumbar Spine 
Factual Background

The veteran is service-connected for peripheral neuropathy of 
each lower extremities, with each being evaluated as 20 
percent disabling under DC 8520 for moderate sciatica, 
characterized as peripheral neuropathy due to diabetes 
mellitus with sciatica due to lumbosacral spine disability, 
and he is service-connected for osteoarthritis, due to the 
service-connected low back disability, of each hip, with each 
hip being assigned a 10 percent rating.  

Following a September 1997 Board decision which granted an 
increase from 10 percent to 20 percent for the service-
connected low back disability, the veteran was evaluated on a 
VA outpatient basis in June 2000 at which time his gait and 
carriage were normal.  There was no pain on palpation or 
percussion of the spinous processes.  There was lumbar 
paraspinal muscle tenderness, bilaterally, more on the right 
than the left, on palpation.  There was right S1 joint 
tenderness on palpation.  Range of motion was limited by 
complaints of low back pain.  Flexion was to 30 degrees, 
extension was to 5 degrees and lateral bending was to 10 
degrees.  He complained of more low back pain with extension 
and right lateral bending.  Deep tendon reflexes (DTRs) were 
2+ and equal, bilaterally.  Strength in the lower extremities 
was 5/5.  Sensation was intact.  The assessments included 
chronic low back pain.  

On VA examination in May 2002 it was reported that the 
veteran had missed about 7 days of work in the past year 
because of his low back disability.  He complained of pain 
diffusely in the low back but greater on the right side than 
the left.  He reported having episodic tingling down the 
right leg to the foot which could last for hours.  He had not 
had low back surgery.  He had had one episode of back spasm 
that forced him to have bed rest for 3 days in 1994.  He 
could comfortably walk 1/2 mile but could not run or play 
sports.  With respect to his diabetes, his feet had felt numb 
for the past year.  

On examination the veteran's sensory and motor status was 
normal.  DTRs were 2+ and normal, bilaterally.  Romberg was 
negative.  Proprioception was normal and vibratory sensation 
was intact at the first metatarsophalangeal joint, 
bilaterally.  His low back was nontender to palpation.  
Spinal contour was normal.  He did not grimace when asked to 
perform manipulations of the back.  Straight leg raising was 
to 60 degrees, bilaterally, and could be repeated 10 times.  
He was limited by mid-low back pain.  Lumbar flexion was to 
90 degrees, extension was to 35 degrees, lateral bending and 
rotation were to 35 degrees, bilaterally.  The relevant 
diagnosis was degenerative joint disease of the lumbosacral 
spine with limitation of motion.  It was noted that he did 
not exhibit pain, fatigue, weakness or incoordination on 
repeated testing of the low back.  

On VA examination in September 2003 the veteran complained of 
increased low back pain which radiated to both hips and which 
seemed to be worse on the left side.  His symptoms on the 
right side were fairly stable.  Almost any activity increased 
the severity of his symptoms on the left side.  He also 
complained of having had tingling and burning sensations down 
his left leg for the past few months.  He reported having 
constant but fairly stable pain.  He denied any bowel or 
bladder symptoms.  

On examination the veteran limped, favoring his left leg.  He 
used a cane in his left hand.  There was a very slight 
sensation loss in a stocking distribution of both lower 
extremities.  Straight leg raising was to 45 degrees on the 
right and to 10 degrees on the left.  

The diagnoses were degenerative disease of the lumbosacral 
spine with low back radicular symptoms; diabetes mellitus 
with bilateral mild peripheral neuropathy of the lower 
extremities.  

On VA examination in December 2003 the veteran reported that 
he used a cane at the time of his last examination because he 
was afraid that his left leg would give out on him.  That was 
the only time he had used a cane and normally he did not have 
any weakness in the legs.  He had not missed time from work 
due to back pain.  He denied having difficulty with urination 
or numbness or tingling of the feet.  He used at TENS unit at 
home but not at work.  On examination, strength was 5/5, 
throughout.  There was no atrophy and coordination testing 
was normal.  He could tandem walk and walk on his heels and 
his toes.  There was mild weaving with Romberg testing and 
eyes closed.  Sensory status was intact in the thighs and 
feet.  Reflexes were 2+ throughout.  The diagnosis was mild 
degenerative changes and it was noted that his complaints of 
numbness and tingling down the back of the legs into the 
calves and aching of the legs appeared to be a version of 
sciatica, but without numbness, weakness or loss of reflexes 
on formal testing.  From a neurological standpoint, the 
examination was entirely normal.  He did not experience 
episodes requiring bed rest.  

On VA examination in January 2004 the veteran's claim files 
were reviewed.  The veteran had mid-line lumbosacral pain, 
more on the left than the right.  A June 2002 MRI was 
consistent with mild lumbar spine degenerative changes.  Past 
X-rays in 2002 showed mild degenerative changes at L4-5 and 
L5-S1.  He had flare-ups of pain 4 times weekly.  He did not 
use any assistive device.  He was able to work and reported 
that working increased his pain.  He denied classic symptoms 
of sciatica, e.g., numbness or tingling down the back of the 
leg to the hamstring or calf areas.  He received physical 
therapy and took anti-inflammatory medication.  

On examination flexion of the lumbar spine was to 75 degrees, 
extension was to 40 degrees, lateral bending and rotation 
were to 20 degrees in each direction.  There was a mild loss 
of lumbar lordosis.  The paralumbar muscles were tender to 
deep palpation, on the left and the right.  There was mildly 
increased pain with resisted motion of the lumbar spine and 
mildly increased pain was elicited during range of motion.  
There was minimal incoordination in his motion.  There was no 
gross fatigability in lumbar flexion and extension, but there 
was increased pain.  Straight leg raising was negative.  The 
diagnosis was mild lumbar degenerative arthritis.  It was 
felt that he had an additional loss of 10 degrees of motion 
in flexion and extension due to flare-ups of pain and 
increased pain on motion.  

On VA examination in April 2005, the veteran complained of 
sharp low back which radiated into both hips, and sometimes 
into the back of his right thigh.  He had flare-ups 3 or 4 
times weekly, which lasted all day and required rest.  He 
could sit for 1/2 hour and stand for 3/4 of an hour without back 
pain.  He could walk 1/2 mile.  He could lift 5 lbs. frequently 
and 10 lbs. occasionally.  He could push and pull a vacuum 
cleaner with difficulty.  He had pain going up or down 
stairs.  He did not use an assistive device.  He could drive 
for 1 hour without difficulty.  He reported that his back 
affected his ability to stand, walk, and sit.  He complained 
of continuous numbness of the hands and feet, which was 
particularly worse in his feet.  

On examination the veteran walked with a perfectly normal 
gait.  Sensation was reduced in a stocking distribution in 
the lower extremities.  There was some tenderness in the 
lumbosacral area but no gross deformities.  Straight leg 
raising appeared to be positive on the right at 45 degrees, 
suggesting some sciatica.  He seemed to sit up without much 
problem.  He could get onto a couch without much problem but 
there was a bit of grimacing when he had to sit up and move 
his back.  Lumbar flexion was to 90 degrees, but with a lot 
of pain starting at 70 degrees.  Extension was to 30 degrees 
and both lateral bending and rotation, in each direction, 
were to 30 degrees.  It was felt that he had full range of 
motion of his back.  It was felt that additional loss of 10 
degrees of flexion was warranted because of his pain on 
motion.  

On VA examination in November 2005 the veteran complained of 
daily low back pain which increased on waking up in the 
morning and was associated with stiffness.  During the day he 
had a dull ache.  The pain was increased by prolonged 
sitting, bending, lifting anything heavy, and reaching 
upward.  He had daily flare-ups, especially if he sat down 
too long.  He got some relief by doing stretching exercises.  
The pain radiated into his hips.  The back pain interfered 
with his occupation because of the pain from prolonged 
sitting and bending.  He had not had an incapacitating 
episode of back pain in the past 12 months.  

On examination there was no lumbosacral spasm or tenderness.  
Active flexion was to 78 degrees, with pain in the low back.  
Lateral bending was to 25 degrees on the right and to 20 
degrees on the left with pain at the end of motion and with 
low back pain going down to each hip.  Extension was to 30 
degrees with pain in each hip and the low back.  Rotation was 
to 35 degrees in each direction and with pain across the 
sacroiliac joints.  Straight leg raising, in a supine 
position, was to about 20 degrees on the right and with pain 
in the low back.  It was to about 20 degrees on the left with 
pain in the low back and sacroiliac.  Following repeated 
testing, there was painful motion at 65 degrees, and 
additional loss of 13 degrees of flexion due to painful 
motion but without fatigue, weakness or impaired endurance.  
The diagnoses were bilateral hip pain, secondary to sciatica 
from the low back; and lumbosacral disc desiccation, mild 
degenerative changes, and osteoarthritic changes with limited 
motion.  

On neurological examination the veteran's strength was 5/5 in 
the lower extremities and there was no atrophy.  Muscle tone 
was normal.  He could tandem walk, although with moderate 
unsteadiness.  He could stand briefly on his heels and on his 
toes.  Romberg was positive with moderate weaving.  There was 
decreased sensation from the ankle downward in a stocking 
distribution in both feet.  Vibratory sense was present and 
position sense was normal.  Temperature sensation was 
decreased in both feet.  Reflexes were 2+ at the knees and 
ankles.  

The diagnoses were lumbosacral mild degenerative joint 
disease with complaint of sciatica in the right leg and at 
least some hip pain was consistent with pain referred from 
the low back; and peripheral neuropathy due to diabetes 
mellitus with foot numbness in a stocking distribution due to 
diabetes and not the low back (which on examination was 
normal).  

On VA orthopedic examination in September 2006 of the 
veteran's knees and fibulas, the veteran's claim files were 
reviewed.  He reported having numbness below both knees due 
to diabetes.  He did not use any assistive device for 
ambulation other than a right knee brace.  He walked with 
mild antalgia, favoring the right side.  

Rating Criteria

The lumbar spine disability is currently rated 20 percent 
disabling under Diagnostic Code (DC) 5293 (intervertebral 
disc syndrome) and Diagnostic Code (DC) 5295 (lumbosacral 
strain).  Also applicable is Diagnostic Code (DC) 5292 
(limitation of motion of the lumbar spine). 

Since the veteran filed his claim for increase in 2000, the 
criteria for rating a spinal disability have been amended.  

The criteria for rating intervertebral disc syndrome, 
38 C.F.R. § 4.71a, DC 5293, were revised effective September 
23, 2002.  The criteria for evaluating spinal disabilities 
under DCs 5292 and 5295 (2002) ("the old criteria") were 
revised effective September 26, 2003, and DC 5293 was 
renumbered as DC 5243 and DC 5295 was renumbering as DC 5237.  
DC 5292 was eliminated, but limitation o of motion was 
including in the criteria under the General Rating Formula. 

When law or regulation change the most favorable version 
applies, but application of the revised regulation prior to 
the stated effective date is precluded.  VAOPGCPREC 7-2003. 

 Rating Criteria Prior to September 23, 2002

Under 38 C.F.R. § 4.71a, DC 5293 for intervertebral disc 
syndrome, the criteria for the next higher rating, 40 
percent, are severe recurring attacks of symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with intermittent relief. 

Rating Criteria since September 23, 2002

The criteria for rating intervertebral disc syndrome since 
September 23, 2002, are either incapacitating episodes during 
the immediately preceding 12 months and, if so, the total 
duration of them, or  the combination of the neurologic and 
orthopedic manifestations of the disability under 38 C.F.R. 
§ 4.25.  Whichever method results in the higher evaluation 
must be used.  

The criteria for the next higher rating, 40 percent, are 
incapacitating episodes in the past 12 months for a 
total duration of at least 4 weeks but less than 6 weeks. 

An incapacitating episode is defined as a period of acute 
signs and symptoms that require bed rest prescribed by and 
treatment by a physician.  

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5292 (limitation of motion), the 
criterion for the next higher rating, 40 percent, is severe 
limitation of motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, DC 5295 (lumbosacral strain), the 
criteria for the next higher rating, 40 percent, are severe 
impairment with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

When assessing the severity of a musculoskeletal disability 
on the basis of limitation of motion, consideration must be 
given to any additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when the symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Spinal Rating Criteria as of September 26, 2003

Under the General Rating Formula for Diseases and Injuries of 
the Spine (effective September 26, 2003), intervertebral disc 
syndrome is rated under either of two methods, 
whichever results in the higher rating, namely, 
incapacitating episodes during the immediately preceding 12 
months or the combination of the neurologic and orthopedic 
manifestations. 

Under the General Rating Formula, normal forward flexion of 
the thoracolumbar spine is to 90 degrees, extension is to 30 
degrees, left and right lateral flexion as well as left and 
right lateral rotation are to 30 degrees.  The combined 
range of motion refers to the sum of these ranges of motion 
and the normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  



Analysis

To warrant a rating higher than 20 percent for intervertebral 
disc syndrome under the old criteria the veteran would have 
to have severe impairment with recurring attacks with little 
intermittent relief.  Under the new criteria he would have to 
have incapacitating episodes in the past 12 months of a total 
duration of at least 4 weeks but less than 6 weeks or a 
separate rating could be assigned for the neurologic 
impairment to be combined with any rating for the orthopedic 
manifestations.  

After a review of the record, which includes five VA 
examinations, the veteran does not have severe intervertebral 
disc syndrome under DC 5293 as muscle spasms, absent ankle 
reflex, or other neurological finding, such as loss of 
sensation or motor strength, were not documented.  As for 
sciatic neuropathy, which was shown, the veteran is already 
rated for the sciatic neuropathy under DC 8520, affecting the 
lower extremities, that is, 20 percent for each lower 
extremity, and the rating of the same manifestation under 
different Diagnostic Codes is pyramiding and not permitted.  
38 C.F.R. § 4.14. 

Also, incapacitating episodes of a total duration of at least 
4 weeks but less than 6 weeks were not documented.  As for 
neurological manifestations, as previously explained, the 
veteran is already rated for the sciatic neuropathy under DC 
8520, affecting the lower extremities and the rating of the 
same manifestation under different Diagnostic Codes is not 
permitted.  38 C.F.R. § 4.14.  As for orthopedic 
manifestations, there is limitation of flexion to 70 degrees 
with pain, which does not more nearly approximate or equate 
to flexion limited to 30 degrees or less under the General 
Rating Formula. 

With respect to the old and new spinal rating criteria, the 
VA examinations found some but not a significant degree of 
limitation of motion of the lumbar spine.  There is 
limitation of flexion to 70 degrees with pain, extension is 
limited to 25 degrees and lateral bending and rotation are 
limited to 20 degrees.  



As there is motion in all planes, the findings do not more 
nearly approximate or equate to severe limitation of motion 
the lumbar spine under DC 5292, considering functional loss 
due pain and fatigue.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Also 
limitation of flexion to 70 degrees with pain does not more 
nearly approximate or equate to flexion limited to 30 degrees 
or less under the General Rating Formula. 

And there was no finding of listing of the spinal listing, a 
positive Goldthwaite's sign, or muscle spasm under the old D 
5295.  Nor is there additional impairment due to other 
factors such as fatigue or weakness.  

The veteran is currently assigned separate ratings for the 
neurological and orthopedic manifestations for a combined 
rating of 50 percent, that is, 20 percent for neuropathy of 
the right lower extremity, 20 percent for neuropathy of the 
left lower extremity, and 20 percent for degenerative 
changes.  A rating higher than 50 percent for both orthopedic 
and neurological manifestations would require either 
unfavorable ankylosis of the entire spine, which clearly is 
not shown, or moderately severe incomplete paralysis of the 
sciatic nerve, which also is not shown. 

Residuals of a Stress Fracture of the Right Fibula

The residuals of a stress fracture of the right fibula are 
currently rated 10 percent disabling under Diagnostic Code 
5262 for impairment of the tibia and fibula.  The criteria 
for the next higher rating under DC 5262 are malunion of the 
fibula with moderate knee or ankle disability.  

On VA examination in May 2002, the veteran denied having any 
fibular pain.  On examination there was no tenderness to 
palpation over the length of the right fibula.  Ankle 
dorsiflexion and deep knee bends were normal.  The relevant 
diagnosis was stress fracture of the right fibula currently 
with insufficient evidence to warrant a diagnosis.  It was 
specifically noted that he had no abnormalities of the right 
fibula and X-rays of the right fibula were normal.  



On VA examination April 2005, the veteran reported that he 
still continued to have intermittent pain in his right fibula 
for which he took Advil.  On examination, the right leg was 
not tender to pressure and there was nothing clinically 
objective that would confirm a diagnosis of a stress 
fracture, which appeared to be completely healed on the basis 
of objective findings, although subjectively the veteran 
complained of pain.  The pertinent diagnosis was residuals of 
right fibular stress fracture without any consequences and 
perfectly well healed.  It was reported than an X-ray was 
normal.  

On VA orthopedic examination in September 2006, the veteran 
denied having leg pain.  The diagnoses were no ongoing 
evidence of leg stress fracture. 

Without evidence of malunion of the fibula fracture and signs 
of ankle or knee impairment, attributable to the residuals of 
the fibula fracture, the criteria for the next higher rating 
under DC 5262 have not been met. 

Angiolipomas and Lipomas 

The angiolipomas and lipomas are currently assigned a 
noncompensable rating by analogy to dermatitis or eczema 
under Diagnostic Code 7806.  

During the appeal period, the criteria for rating the 
disability were revised, effective on August 30, 2002.  Where 
a law or regulation changes after a claim is filed but before 
the judicial appeals process has been concluded, the version 
of the law or regulation most favorable to the veteran 
applies. 

Under the "old" Diagnostic Code 7806, the criteria for the 
next higher rating, 10 percent, were exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  38 C.F.R. § 4.118, DC 7806 (effective prior to August 
30, 2002).

Also prior to August 30, 2002, other applicable Diagnostic 
Codes provided a 10 percent rating for a moderately 
disfiguring scar on the neck, DC 7800.  A 10 percent rating 
was provided for a superficial scar that was poorly nourished 
with repeated ulceration, DC 7803.  
A 10 percent rating was provided for a tender and painful 
scar, DC 7804.  Or the disability could be rated on 
limitation of function of the affected area, DC 7805. 

Under the revised or current version of Diagnostic Code 7806, 
a 10 percent rating requires involvement of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period. 38 C.F.R. § 4.118, DC 7806 (effective August 
30, 2002).

Under the revised or current version, other applicable 
Diagnostic Codes provide a 10 percent rating for one 
characteristic of disfigurement of the neck. The 
characteristics of disfigurement are a scar 5 or more inches 
in length; a scar at least one-quarter inch wide at the 
widest; an elevated scar or depressed scar on palpation; a 
scar adherent to underlying tissue; hypo-or hyper-pigmented 
skin in an area exceeding six square inches (39 sq. cm.); 
abnormal skim texture in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue missing in an area 
exceeding six  square inches (39 sq. cm.); or skin indurated 
and inflexible in an area exceeding six  square inches (39 
sq. cm.).  DC 7800. 

A 10 percent rating is provided for a scar other than the 
neck that is deep or causes limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.).  DC 7801.

A 10 percent rating is provided for a scar other than the 
neck that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 sq. cm.) 
or greater. DC 7802. 

A 10 percent rating is provided for an unstable superficial 
scar.  DC 7803. 

A 10 percent rating is provided for a superficial and painful 
scar on examination. DC 7804. 

Or a scar may be rated on limitation of function of the area 
affected.  DC 7805. 

On VA examination in May 2002, it was noted that from 1990 to 
1998 the veteran had had several lipomas excised without 
complications.  Four scars on the left flank that were 2 to 3 
cms. in size, flat, well-healed, nontender to palpation, and 
barely visible.    

On VA examination in April 2005, the four left flank scars 
were no ulcerated, depressed, elevated, tender or attached to 
underlying tissue.  The skin texture was supple.  The scars 
measured 2 cms. by .25 cms.  

On VA general medical examination April 2005, the scars from 
removal of lipomas were nonadherent, nontender, supple, 
stable, superficial and not deep.  There were not elevated or 
depressed and without inflammation, edema or keloid 
formation.  The scars were hypo-pigmented but without 
distortion or asymmetry.  There was no loss or limitation of 
motion.  There was no evidence of any disfigurement and 
appeared to be well-healed.  

Under the "old" Diagnostic Codes, there is no evidence of 
exfoliation, exudation, or itching of the angiolipomas and 
lipomas, DC 7806; or a moderately disfiguring scar on the 
neck, DC 7800; or a superficial scar that was poorly 
nourished with repeated ulceration, DC 7803; or a tender and 
painful scar, DC 7804; or limitation of function of the 
affected area, DC 7805.  

Under the revised or current Diagnostic Codes, there is no 
evidence of  involvement of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, DC 
7806; or one characteristic of disfigurement of the neck, DC 
7800; or a deep scar or causes limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.), DC 7801; or a 
scar other than the neck that is superficial and does not 
cause limited motion in an area or areas of 144 square inches 
(929 sq. cm.) or greater, DC 7802; or an unstable superficial 
scar, DC 7803; or a superficial and painful scar on 
examination, DC 7804; or limitation of function of the area 
affected, DC 7805. 

On the basis of the evidence of record, the Board finds that 
there is no evidence consistent with a compensable rating 
under either the old DCs or the current DCs.  

As the preponderance of the evidence is against the claim for 
increase for angiolipomas and lipomas, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

Erectile Dysfunction

Erectile dysfunction is currently rated noncompensable by 
analogy to penile deformity under 38 C.F.R. § 4.115b, DC 
7522, but the veteran is receiving special monthly 
compensation for loss of use of a creative organ.  The only 
compensable rating under DC 7522 is a 20 percent rating for 
penile deformity with loss of erectile power.  

VA records show that the veteran suffers from erectile 
dysfunction, which is already compensated as loss of use of a 
creative organ.  Without evidence of penile deformity, the 
criteria for compensable rating under DC 7522 are not met. 

Extraschedular Consideration

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  
In this case, the evidence does not indicate the presence of 
frequent hospitalizations or marked interference with 
employment as to render impractical the regular schedular 
standards and referral for extraschedular ratings is not 
warranted.  

A Total Disability Rating 

The veteran's service-connected disabilities have a combined 
rating of 90 percent. 

A total disability rating for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

As stated above, the service-connected disabilities have a 
combined rating of 90 percent, which does meet the 
requirements set forth in 38 C.F.R. § 4.16(a). 

However, the record also shows that since 2001 the veteran 
has worked full time in a substantially gainful occupation 
for the same employer with monthly earnings of $1848. 

As the veteran is gainfully employed, the criteria for a 
total rating, that is, the inability to secure or follow a 
substantially gainful occupation, have not be met. 




ORDER

Service connection for a left shoulder disability to include 
arthritis and a tear of the subcapularis is denied.  Service 
connection for bilateral varicose veins to include as due to 
service-connected diabetes mellitus is denied.  An initial 
rating higher than 20 percent for diabetes mellitus is 
denied.  A rating higher than 20 percent for disability of 
the lumbar spine with degenerative changes is denied.  A 
rating higher than 10 percent for residuals of a stress 
fracture of the right fibula is denied.  A compensable rating 
for residuals from excisions of angiolipomas and lipomas is 
denied.  An initial compensable rating for erectile 
dysfunction is denied.  A total rating for compensation based 
upon individual unemployability is denied. 


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


